Exhibit 10.1

WIMASE LIMITED*


September 3, 2002

STRICTLY CONFIDENTIAL

Mr. Jack Golsen, Chairman
LSB Industries Inc.

Oklahoma City, OK



Dear Sir:

Re: Sale of the Business and Assets of Slurry Explosive Corporation ("SEC") and
Universal Tech Corporation ("UTEC"), SEC being a wholly-owned subsidiary of El
Dorado Chemical Company ("EDC"), UTEC being a wholly-owned subsidiary of LSB
Chemical Corp. ("LSBCC"), each EDC and LSBCC being wholly-owned subsidiaries of
LSB Industries Inc. ("LSB").

This non-binding letter of intent ("Letter of Intent") sets forth the terms and
conditions which are to form the basis for development of a binding written
agreement between the parties relating to the purchase of the name, business and
assets of SEC and UTEC and the assignment of certain obligations of SEC. SEC and
UTEC (collectively, the "Sellers") are prepared to sell to Wimase Limited and/or
its nominee(s) (collectively, the "Buyer") certain of the assets of the Sellers
and SEC is prepared to assign to the Buyer an equipment lease with U.S. Bancorp
Equipment Finance Inc. ("US Bancorp"), subject to and in accordance with the
terms and conditions set forth in this Letter of Intent (the "Transaction"):

1.  Sale of Assets: Sellers shall sell, assign, transfer and convey effective as
of the Closing Date (as hereinafter defined) and Buyer agrees to purchase as of
the Closing Date all of Sellers' right, title and interest in and to those
assets associated with the Business (as hereinafter defined) (the "Assets").

2.  Assignment of Obligations: SEC and US Bancorp are parties to an Equipment
Lease dated September 13, 2001, a copy of which is attached hereto as Schedule
"A" to this Letter of Intent (the "Lease"). Subject to the consent of US Bancorp
to release SEC as an obligor under the Lease, SEC shall transfer, convey and
assign effective as of the Closing Date, and the Buyer shall accept and assume
the contractual obligations of SEC pursuant to the Lease (the "Assumed
Obligation"). If SEC is not released from the Lease, then Buyer will assume
SEC's rights and obligations under the Lease, but SEC will retain subrogation
rights with respect to the equipment which is subject to the Lease until the
Lease is fully paid by Buyer.

References herein to the Assets and the Assumed Obligation are hereinafter
referred to as the "Acquired Business".

3.  Closing Date: The date for closing (the "Closing") of the sale, transfer and
assignment of the Assets and transfer and assignment of the Assumed Obligation
shall be ten (10) days following the satisfaction or waiver of all conditions to
Closing set forth herein and in the Purchase Agreement (as hereinafter defined),
or such other date as the parties may mutually agree in  writing, but not later
than October 30, 2002 (such date for the Closing being called the "Closing
Date").

* INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT
TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND
EXCHANGE COMMISSION.  THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH
REQUEST.

4.  Purchase Price: In consideration of the transfer, sale and assignment by
Sellers to the Buyer of the Acquired Business, Buyer shall pay to Sellers, at
Closing, the sum of U.S. $10,625,000 (the "Purchase Price"), subject to the
adjustments in 5(a) and (b) described below, of which U.S. $10,200,000, subject
to such adjustments, shall be paid by wire transfer in immediately available
funds to an account to be designated by Sellers or by bank draft and the balance
of an estimated U.S. $425,000 shall be paid through the assignment of the
Assumed Obligation. The Purchase Price payable by the Buyer is comprised of the
following:

     (a)  $7,000,000 for the businesses, names, fixed assets and intellectual
property comprising the Assets;

    (b). The actual recorded costs of useable/saleable inventory comprising the
Assets based upon the actual inventory on hand as of the Closing Date, valued at
Sellers' actual recorded cost. The estimated value of such inventory is
approximately $1,700,000;

    (c)  The actual amount of accounts receivable comprising the Assets. The
estimated amount of such accounts receivable is approximately $1,500,000; and

    (d)  The actual amount of the unpaid balance for the Assumed Obligation,
estimated at approximately $425,000. (Note: This estimate will be adjusted to
the actual unpaid balance of the Assumed Obligations as of the Closing Date.)

5.  Purchase Price Adjustments:

    (a) Buyer shall use commercially reasonable efforts/prudent business
practices to collect all accounts receivable comprising the Assets, not
including the retaining of a lawyer or collection agency or the commencement of
legal proceedings. In the event that any of such accounts receivable are not
collected within 90 days from the Closing Date, then Buyer shall assign such
accounts receivable to Sellers and the Purchase Price shall be reduced
accordingly, dollar for dollar, and Buyer shall have recourse to the Escrow
Funds (as hereinafter defined) for the amount of such accounts receivable so
transferred and assigned to Sellers.

    (b) Sellers and Buyer will, on or before the Closing Date, examine all
inventory of Sellers and mutually agree on the physical inventory count after
eliminating any and all inventory which is obsolete, beyond its recommended
"shelf" life, or could not reasonably be used by Buyer in the manufacture of
explosive products or sold by Buyer within a reasonable time period following
Closing (the "Unusable Inventory"). The Purchase Price shall be adjusted on
Closing to reflect the actual cost of all inventory (excluding Unusable
Inventory) and Buyer will cooperate with Sellers to arrange for storage and
disposal of any Unusable Inventory so as to minimize the cost of such storage or
disposal to Sellers. If the amount of Unusable Inventory, as determined by
Buyer, is unreasonably high in Sellers' opinion, Sellers may decline to proceed
to Closing. If the total value of the useable/saleable inventory is unreasonably
high, in Buyer's opinion, Buyer may decline to proceed to Closing and shall have
no obligation to complete the Transaction.

6. Escrow Funds: An escrow in support of the Purchase Price adjustments will be
included in the definitive purchase and sale agreement ("Purchase Agreement")
with the amount and duration of such escrow to be mutually agreed upon following
completion of due diligence; provided however, such escrow amount shall not
exceed 20% of the accounts receivable forming the Assets as of the Closing Date.

7. Agreements: In order to more fully describe and provide for the Transaction,
Buyer and Sellers shall negotiate, execute and deliver a mutually acceptable
Purchase Agreement ("Purchase Agreement") containing the terms and conditions
herein and other terms and conditions that are customary in transactions for the
purchase and sale of assets, and the purchase and sale shall be subject to and
include the following terms and conditions:

    (a) Each of the parties will grant to the other party other representations,
warranties and indemnities which are typical in an asset sale transaction, as
described above and Sellers shall indemnify Buyer against any claim, cost,
expense, loss, or damage arising as a result of any inaccuracy in or breach of
any of such representations and warranties which is notified by Buyer to Sellers
by December 31, 2003 with a negotiated materiality qualification;

    (b) Promptly upon completion and, in any event, not later than the 45th day
following the Closing Date, Sellers shall deliver to Buyer unaudited financial
statements for the period following the last reported financial period covered
by financial statements provided to Buyer pursuant to paragraph 9(j) hereof, to
and including the Closing Date in respect of the Acquired Business;

    (c) Sellers shall enter into a non-competition agreement which provides
that, for a period of three (3) years from the Closing Date, neither the Sellers
nor any of their related or affiliated companies will, without the prior written
consent of Buyer, either directly or indirectly, engage or invest in any
non-public company, own, manage, operate, finance or control in any manner
including, without limitation, as a shareholder, owner, partner, member,
manager, independent contractor, consultant, or advisor, any business,
organization, partnership, joint venture or enterprise which competes with the
Business. As used herein, the term Business means (i) the manufacturing, storage
or distribution of packaged explosives products and related accessory products
in the geographical area in which Sellers sold or distributed such products in
the three (3) years prior to Closing, (ii) the provision of blasting and
explosives related services in the geographical area in which Sellers provided
such services in the three (3) years prior to Closing, and (iii) the sale and
re-distribution of Low Density Ammonium Nitrate from Seller's Hallowell, Kansas
and Pryor, Oklahoma sites. The geographical area of such non-competition
agreement shall be those geographic areas which Sellers conducted the Business
and/or sold their products in the three years prior to Closing. The
non-competition agreement will not apply to entities with whom any LSB
affiliated entity may merge, or to any entities that may purchase any LSB
affiliated entity, provided that such merger partner or purchaser shall have
been in the Business prior to such transaction; and

    (d) Sellers shall have entered into an escrow agreement relating to the
Escrow Funds on such terms and conditions as may be acceptable to Buyer acting
reasonably.

The parties agree that they shall each exercise all commercially reasonable
efforts to complete and agree to the terms of the Purchase Agreement on or
before October 4, 2002.

8.  Due Diligence and ATF: Subject to the Confidentiality Agreement dated May
15, 2002 between the parties hereto and paragraph 12 hereof, Buyer's
representatives identified in Section 12 hereof shall be given reasonable
access, at Sellers' premises and during Sellers' normal business hours at any
time up to Closing, to review Sellers' files and documents and shall be given
access to the following employees of Sellers: Bill Manion, Paul Keeling, Oldrich
Machaeck, Clive Whiteside and Bob LeBlanc. Sellers will provide to Buyer
relevant information as requested pertaining in any way to the Assets, the
Business, or the Acquired Business. Buyer and Sellers shall mutually agree as to
the manner and timing of any disclosures or applications for permits or licenses
to the ATF or other regulatory authorities. To the extent Sellers' involvement
in this cooperation and coordination delays Buyer's receipt of the permits or
licenses necessary to operate the Business as it historically operated, the
Closing Date shall be extended accordingly.

9.  Buyer's Conditions: The completion of the Transaction by Buyer shall be
subject to the satisfaction of the following conditions precedent on or before
the earlier of the respective dates specified below and the Closing Date:

    (a) Buyer shall assign the necessary resources to have expeditiously
completed and be satisfied with the results of its due diligence in connection
with the Acquired Business promptly after execution of this Letter of Intent;

    (b) Without limiting the generality of (a), Buyer shall have completed such
environmental studies and investigations as Buyer deems necessary, and these
studies and investigations will have shown that the environmental conditions
affecting any of the Assets of the Acquired Business shall be acceptable to
Buyer, at Buyer's sole discretion. Buyer shall obtain prior written approval
from Sellers as to the scope and timing of any environmental testing. If Sellers
do not approve any proposed environmental testing, then Buyer may decline to
close the Transaction.

    (c) EDC shall have entered into agreements satisfactory to Buyer as follows:

            (i)     ***   [Redacted text.]

            (ii)    ***   [Redacted text.]

            (iii)   ***   [Redacted text.]  ;and

*** INDICATES INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM THIS
PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY
THE SECURITIES AND EXCHANGE COMMISSION.  THE OMITTED INFORMATION HAS BEEN FILED
SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR
PURPOSES OF SUCH REQUEST.

           (iv)    With respect to technical services presently provided to EDC
by UTEC, EDC shall agree to continue to purchase technical services from UTEC,
but only on an as-needed and competitive basis.

     (d)  No material adverse change from the date of this Letter of Intent in
the Assets, Assumed Obligation, the Business, or the operations or financial
condition of Sellers (or either of them individually) until the Closing Date;

     (e) All necessary regulatory and third-party (non-affiliates or entities
with no business relationship with Buyer) consents and approvals required to be
obtained in order to operate the Assets and conduct the Business as historically
conducted shall have been obtained prior to Closing;

     (f) Approval by the boards of directors or membership committees of Buyer
and its members, affiliates or shareholders;

      (g) Approval by Buyer's financial adviser and/or third party lender;

     (h) Prior to Closing, Sellers will have arranged to transfer and deliver
title to all material Assets necessary to conduct the Business as historically
conducted, free and clear of any liens, encumbrances, and taxes except for those
Assets which are encumbered under the Assumed Obligation;

     (i) Each of the representations and warranties made in the Purchase
Agreement by Sellers in favor of Buyer shall be accurate at Closing in all
material respects;

    (j) Sellers shall provide to Buyer internally prepared, monthly unaudited
financial statements in respect of the Acquired Business promptly upon
completion and, in any event, not later than the 15th of the month following the
month reported in such financial statements;

    (k) Satisfactory completion of those matters set out in paragraph 7 hereof;
and

    (l) Sellers' reasonable cooperation with Buyer's due diligence activities
and provision to Buyer of sufficient access to information to enable Buyer to
complete such due diligence as is customary in transactions of the nature
contemplated hereby.

The conditions in this paragraph 9 are for the sole benefit of Buyer and may be
waived by the Buyer in writing in whole or in part at any time on or before the
Closing Date. If each of such condition is not satisfied or waived in writing by
Buyer as aforesaid, then the Purchase Agreement shall be of no force or effect,
and Sellers and Buyer shall be released from all obligations under the Purchase
Agreement or relating to the Transaction other than those in paragraph 11(c) and
12 hereof.

10.  Sellers' Conditions: The completion of the Transaction by Sellers shall be
subject to the satisfaction of the following conditions on or before the earlier
of the respective date specified below and the Closing Date:

    (a) All necessary regulatory and third party consents required to be
obtained prior to Closing shall have been obtained;

    (b) Buyer and EDC shall negotiate, execute and deliver as of the Closing
Date, definite agreement(s) for the purchase of Buyer's requirements for LDAN,
ANS, and high density ammonium nitrate, at prices calculated on the same basis
as provided in paragraph 9(c)(i) and (ii) above;

    (c) Approval by the boards of directors or membership committees of Sellers;

    (d) Approval by Sellers' lenders ;

    (e) Satisfactory completion of those matters that by their nature can be
satisfied by the Closing Date, as set out in paragraph 7 hereof; and

    (f) The Closing Date shall occur on or before October 31, 2002.

The conditions in this paragraph 10 are for the sole benefit of Sellers and may
be waived by Sellers in writing in whole or in part at any time on or before the
Closing Date. If each of such conditions is not satisfied or waived in writing
by the Sellers as aforesaid, then the Purchase Agreement shall be of no force or
effect, and the Sellers and the Buyer shall be released from all obligations
under the Purchase Agreement or relating to the Transaction except those in
paragraph 11(c) and 12 hereof.

11.  Employees; Sellers' Transitional Assistance

    (a) Subject to the Confidentiality Agreement, dated May 15, 2002, between
the parties hereto and paragraph 12 hereof, Buyer will evaluate each of the
employees of the Sellers prior to Closing, and will offer employment to such
employees that the Buyer decides to hire based on such evaluation. After the
Purchase Agreement is executed, Sellers shall provide the Buyer all cooperation,
assistance and information which the Buyer shall reasonably require or request
for the purposes of completing such evaluation of employees of Sellers prior to
Closing. If at any time after the Closing Date, Buyer terminates the employment
of any of the employees who accept an offer of employment by the Buyer, Buyer
shall be solely responsible for all severance costs and expenses arising as a
result thereof, based upon the number of years of employment of such individuals
with Buyer, Sellers and all predecessor corporations, to the same extent as
Sellers would have been legally or contractually obligated, or would have
provided in a manner consistent with past practice by EDC (so long as Buyer is
made aware of and agrees with such past practice), for such costs and expenses
had Sellers terminated the employment of those employees. Buyer shall, in
respect of all employees terminated by the Buyer after Closing, indemnify and
hold harmless Sellers from and against all claims, damages, costs and expenses
relating to severance, notice, pay in lieu of notice, wrongful dismissal or
breach of employment contract. Sellers shall be solely responsible for and shall
indemnify Buyer against any claims, damages, costs and expenses relating to
employment, severance, notice, pay in lieu of notice, wrongful dismissal or
breach of employment contract for any employee who is not offered employment by
the Buyer or that fails to accept an offer of employment of Buyer prior to the
Closing Date.

    (b) At the option of Buyer, Sellers shall provide transitional accounting
and administrative services for a period of 90 days following the Closing Date
and in consideration thereof, Buyer shall pay for all actual costs of Sellers in
connection with the provision of such services.

    (c) If Buyer elects not to proceed to Closing and the Transaction does not
close, then for a period of two (2) years commencing on the date such decision
not to proceed to Closing is taken by Buyer, neither Buyer nor any person or
entity affiliated with Buyer may hire, retain, or consult with any person who is
an employee of Sellers as of the date of this Letter of Intent.

12.  Disclosure

    (a) Unless and until the Transaction has been completed, except with the
prior written consent of the other party, each of the parties hereto and their
respective employees, officers, directors, shareholders, agents, advisors and
other representatives will hold all information received from the other party in
strictest confidence, except such information and documents available to the
public or as are required to be disclosed by applicable law, in which case the
parties shall consult and agree, acting reasonably, on the content of any
disclosure. Notwithstanding the foregoing, Buyer may disclose such information ,
on a need to know basis to the following representatives of Buyer: David Taylor,
Gerald Diamond, David Chaffe and Buyer's legal counsel, tax and financial
advisors, subject to advising each of the parties to whom it makes such
disclosure of the non-disclosure restrictions herein, obtaining their
undertakings to comply with same, and indemnifying the Sellers against any
damage to the Sellers or its business arising from any breach of such
undertakings. Further, the fact of the execution of this Letter of Intent and
negotiation and discussions pertaining to the purchase and sale of the Assets
shall be kept confidential by the parties, unless disclosure is required by law.

    (b) All such information, documents, materials and reports in whatever form
(whether digital, electronic or paper or other) shall be forthwith returned to
the party originally delivering them, including all copies made thereof, in the
event that the Transaction is not completed.

    (c) The terms of the Confidentiality Agreement dated May 15, 2002, between
the Buyer and the Sellers are incorporated herein and shall continue
notwithstanding any termination of this Letter of Intent. These paragraphs 11(c)
and 12 shall remain effective notwithstanding any termination of this Letter of
Intent.

    (d) Sellers make no representations or warranties as to the accuracy of any
materials or information provided to Buyer except for such representations and
warranties as may be provided in any Purchase Agreement.

13.  Governing Law: The Purchase Agreement and related definitive agreements, if
entered into, will be construed in all respects under and be subject to the laws
of the State of Delaware.

14.  Time: Time will be of the essence of the Purchase Agreement.

15.  Exclusivity. From the execution of this Letter of Intent until the Closing
Date, Sellers shall not negotiate with any third party the sale or potential
sale of the Assets or the Business.

This Letter of Intent is not and will not be an agreement, nor is it or will it
be binding in any way upon either party, except for the rights and obligations
contained in paragraphs 11(c), 12 and 15. Except paragraphs 11(c) , 12 and 15,
there will be no binding agreement until a formal agreement in writing has been
prepared by the Buyer's legal counsel and duly executed by each of the parties.
Please confirm our mutual, non-binding (with the exception of paragraphs 11(c) ,
12 and 15) concurrence on this Letter of Intent to be used as a basis for
preparing that agreement by signing the duplicate copy hereof in the appropriate
space below and returning such signed copy to Wimase Limited, Attention: David
P. Taylor before close of business on September 4, 2002.


WIMASE LIMITED

Per:   David P. Taylor  c/s

Agreed and accepted this 4th day of September, 2002.

EL DORADO CHEMICAL COMPANY

Per:   Jack E. Golsen  c/s

SLURRY EXPLOSIVE CORPORATION

Per:   Jack E. Golsen  c/s

UNIVERSAL TECH CORPORATION

Per:   Jack E. Golsen  c/s



Wimase Limited -Townsend House - 9950 Claymore Drive - Dallas, Texas 75243